DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments with respect to newly amended claim(s) have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically   challenged in the argument. Claims 1-4 and 6-17 are currently pending in this application.
Information Disclosure Statement
Applicant should note that the large number of references in the attached IDS have been considered by the examiner in the same manner as other documents in Office search files are considered by the examiner while conducting a search of the prior art in a proper field of search.   See MPEP 609.05(b).  Applicant is again requested to point out any particular references in the IDS which they believe may be of particular relevance to the instant claimed invention in response to this office action.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 4, 6-10, and 12-15 is/are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by US Patent Application Publication No. 2009/0020584 A1 to Soltz et al. (Soltz).
Regarding at least claim 1
Soltz teaches a multi-part surgical staple assembly to provide uniform compression across stapled tissues (abstract). 

    PNG
    media_image1.png
    237
    225
    media_image1.png
    Greyscale

Soltz meets the limitations of a repair device system for fixating soft tissue (T) to bone (paragraph 0054 of Soltz teaches that the staple assembly is suited for use in stapling tubular tissues as well as other tissues), comprising: a first carrier member (40) and a second carrier member (86), the first carrier member being separate and discrete relative to the second carrier member (fig. 5 shows that the carrier members, 40 and 86, are separate and discrete), the first and second carrier members being elongated structures (as seen in fig. 5, for example) with multiple slots (42, 50, 46, 88, 92) defined therein and configured to be positioned along opposite sides of the soft tissue (T; fig. 15); and multiple anchors (the assembly uses multiple staples; 70 that can be fired simultaneously or sequentially as disclosed in paragraph 0056) each being separate and discrete from the first and second carrier members, the multiple anchors each including at least two legs (74, 76) extending from a base (72) such that the at least two legs are configured to be moveable from a straight position to a curled position (paragraph 0047 discloses forming the staple; 70 into a typical B-shape), each anchor sized and configured to extend through and along the slots defined in both the first and second carrier members and through the soft tissue so that, upon the at least two legs of the anchors being moved to the curled position, the at least two legs of the multiple anchors extend through the slots defined in both the first and second carrier members so as to wrap around portions of one of the first and second carrier members so as to couple the first carrier member to the second carrier with the soft tissue (T) therebetween (as shown in fig. 15).  

    PNG
    media_image2.png
    395
    294
    media_image2.png
    Greyscale

Regarding at least claim 9
 	Similar to above, Soltz meets the limitations of a repair device system for fixating soft tissue, the repair device system comprising: an elongated flat first carrier member (40), the elongated flat first carrier member including multiple first slots defined therein (42, 46, 50); an elongated flat second carrier member (86), the elongated flat second carrier member including multiple second slots defined therein (88 and 92); and multiple anchors each being separate and discrete from the elongated flat first and second carrier members (70; paragraph 0056 discloses a plurality of staples), the multiple anchors each including two legs (74, 76) extending from a base (72) such that the two legs are configured to be moveable from a straight position to a curled position, each -3-Serial No. 16/546,622 anchor sized and configured to extend through and along the first and second slots defined in both the respective first and second carrier members and through the soft tissue so that, upon the two legs of the anchors being moved to the curled position, the two legs of the multiple anchors extend through the first slots of the first carrier member and extend through the second slots of the second carrier member and further extend to curl and wrap around portions of the second carrier member so as to couple the first carrier member to the second carrier with the soft tissue therebetween (fig. 15 shows a B-shaped configuration in which the legs of the staple are curled to couple the carrier members with the soft tissue between them).  
Regarding at least claims 4 and 10
Soltz teaches the repair device system of claims 1 and 9, wherein the multiple anchors comprise a u-shaped configuration (fig. 5 shows that the staple has a u-shaped configuration).  
Regarding at least claims 6 and 13
Soltz teaches the repair device system of claims 1 and 9, wherein each of the first and second carrier members are flat monolithic structures (fig. 5 shows that each of the first and second carrier members; 40 and 86 are flat monolithic structures).  
Regarding at least claims 7 and 14
Soltz teaches the repair device system of claims 1 and 9, wherein the first and second carrier members extend with flat multi-cellular structures (the carrier members of Soltz extend with flat structures that include multiple interconnecting rods forming a framework designed to resist compression and are therefore multi-cellular structures in the same way as applicant’s).  
Regarding at least claim 8
Soltz teaches the repair device system of claim 1, wherein the slots defined in each of the first and second carrier members comprise at least one of holes and notches extending through opposing surfaces of each of the first and second carrier members (the slots of Soltz comprise holes as disclosed in paragraphs 0046-0047).  
Regarding at least claim 12
Soltz teaches the repair device system of claim 9, wherein each of the elongated flat first and second carrier members are separate and discrete relative to each other (fig. 5 shows that the members; 40 and 86 are separate and discrete).  
Regarding at least claim 15
Soltz teaches the repair device system of claim 9, wherein the first and second slots defined in each of the respective elongated flat first and second carrier members comprise at least one of holes and notches extending through opposing surfaces of each of the elongated flat first and second carrier members (the slots of Soltz comprise holes extending through opposing surface of the carrier members, as disclosed in paragraphs 0046-0047 and shown in fig. 5).  
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 2, 3, 16, and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Soltz in view of US Patent Application Publication No. 2004/0220616 A1 to Bonutti et al. (Bonutti).
Regarding at least claims 2 and 16
Soltz teaches the repair device system of claims 1 and 9, including that at least one of the first and second carrier members comprises a coupling portion (the surface extending on the opposite side of the tissue as shown in fig. 15 is for coupling to some other portion of the body) adjacent one end of at least one of the first and second carrier members (40 and 86), respectively (it is noted that the term “end” is broad and can be met by any portion of the carrier members). Soltz also teaches that the staple assembly is suited for use in stapling tubular tissues as well as other tissues (paragraph 0054). However, Soltz does not teach wherein at least one of the first and second carrier members comprises a bone coupling portion, the bone coupling portion being adjacent one end of the at least one of the first and second carrier members.  
Bonutti teaches a tissue securing system that may be used in many different locations in a patient’s body to secure tissue, for example to secure soft tissue, such as a ligament or tendon, against movement relative to a bone, or alternatively, to interconnect portions of a flexible conduit, such as a blood vessel or intestine, and that it should be understood that the system may be used with either hard body tissue, or soft body tissue, or both hard and soft body tissue (paragraph 0061). 
It would have been obvious to one having ordinary skill in the art before the effective fling date of the claimed invention to modify the repair device system of Soltz, which is suited for use in stapling various types of tissues and includes carrier members, at least one of the members having a portion that is intended for coupling, to specify that the coupling portion is a bone coupling portion, in order to secure the tissue against movement relative to a bone when the tissue is a ligament or tendon, as taught by Bonutti, since it is clear that tissue securing systems, including that taught by Soltz, are used in the art for securing soft tissue, hard tissue, or both hard and soft tissue.
Regarding at least claims 3 and 17
Soltz in view of Bonutti teaches the repair device system of claims 2 and 16, including a coupling portion that may be used for securing tissue to bone. However, Soltz does not teach that the system further comprises a bone anchor, the bone anchor configured to be coupled to the bone coupling portion and configured to be secured to the bone.  
Bonutti further teaches an anchor embedded in the tissue for holding the system in place (paragraph 0094).
It would further have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the repair device system of Soltz in view of Bonutti to include a bone anchor for embedding with the hard tissue/bone, in order to hold the tissue securing system in place, as taught by Bonutti.
Claim(s) 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Soltz in view of US Patent No. 4,454,875 to Pratt et al. (Pratt).
Soltz teaches the repair device system of claim 9, wherein the multiple anchors each extend with the two legs.  However, Soltz does not teach that the anchors extend with a tine therebetween.
Pratt teaches a medical staple of unique configuration (abstract), particularly including legs (20, 22), as well as an undersurface provided with projecting spikes (12), for the purpose of securing soft tissue while insuring less trauma to surrounding soft tissue while being set or driven (col. 4, lines 19-24).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the repair device system of Soltz, which includes anchors having two legs for securing tissue between two carrier members, to include a tine extending between the legs of each anchor, in order to secure the tissue while insuring less trauma, as taught by Pratt.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MELISSA A HOBAN whose telephone number is (571)270-5785. The examiner can normally be reached Monday-Friday 8:00AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Dieterle can be reached on 571-270-7872. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/M.A.H/Examiner, Art Unit 3774                                                                                                                                                                                                        

/YASHITA SHARMA/Primary Examiner, Art Unit 3774